NUMBER 13-10-00645-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                     IN RE: SANDRA ANN BARRIENTES


                      On Petition for Writ of Mandamus.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      Relator, Sandra Ann Barrientes, filed a petition for writ of mandamus in the above

cause on January 20, 2011, seeking to compel the trial court to issue a nunc pro tunc

judgment granting her the additional time credit for time spent in the Substance Abuse

Felony Punishment Facility.    The Court requested and received a response to the

petition for writ of mandamus from the real party in interest, the State of Texas, acting

by and through the District Attorney in and for Nueces County, Texas. Relator has now

filed an unopposed motion to dismiss this original proceeding because the trial court
has granted the requested relief and the petition for writ of mandamus has been

rendered moot.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that relator has shown herself entitled to the relief sought. Accordingly, relator’s

motion to dismiss is GRANTED and the petition for writ of mandamus is DISMISSED as

moot. See TEX. R. APP. P. 52.8(a).


                                                                      PER CURIAM


Do not publish.
See Tex. R. App. P. 47.2(b).

Delivered and filed this
15th day of February, 2011.




                                             2